Order entered October 21, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00998-CV

              IN RE SIGHTLINE SEARCH, INC., JOHN C. EDWARDS, AND
                        ANTOINETTE H. EDWARDS, Relators

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-16090

                                         ORDER
                         Before Justices Myers, Molberg, and Nowell

         Based on the Court’s opinion of this date, we DISMISS WITH PREJUDICE relators’

August 22, 2019 petition for writ of mandamus and emergency motion to stay TCPA discovery

order.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE